UNITEDCase 7:19-cv-06044-PED
       STATES  DISTRICT COURTDocument 32 Filed 09/09/20 Page 1 of 1
SOUTHERN DISTRICT OF NEW YORK


 Allstate Indemnity Co.

 as subrogee of                                                       ORDER
 Ellen Goneconti
                                                                  7:19-cv-06044-PED
 as subrogee of

 Anthony Goneconti
                                  Plaintiff,



                  - against -




 Lowes Companies, Inc.,
                                                                                              miM
                                   Defendant,




PAUL E. DAVISON, U.S.M.J.


        The Court having been advised that all claims asserted in the above entitled action

are settled, it is hereby


        ORDERED, that the above entitled action be and hereby is discontinued, without

costs to any party, subject to reopening should the settlement not be concluded within


thirty (30) days of the date hereof.



Dated: September 9, 2020
       White Plains, New York



                                                                   DAVISON,U.S.M.J.



  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
  DOC #
  DATE FILED: Sep 9. 2020
